DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites “wherein the plotting comprises . . .” however, there is no antecedent basis for “the plotting” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 14-17, 19-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuslich, et al (WO 2010/056337 A2; cited in IDS, copy in IFW).
	Regarding claim 14, Kuslich discloses a method of identifying tumor tissue specific-membrane proteins, the method comprising the steps of:
	(a) isolating extracellular vesicles from a tumor tissue of patients (paragraph 00008);
	(b) identifying membrane proteins associated with the isolated extracellular vesicles (paragraph 00009) by mass spectrometry (paragraph 00267);
	(c) comparing membrane proteins identified in step (b) with membrane proteins identified as associated with extracellular vesicles isolated from plasma and/or serum sample of healthy subjects by specifically subtracting the membrane proteins identified as associated with extracellular vesicles isolated from plasma and/or serum sample of healthy subjects, to identify tumor tissue-specific membrane proteins (paragraph 000259); and
	(d) creating membrane proteins profiles for the identified tumor tissue-specific membrane proteins (paragraph 000262).
	Regarding claim 15, Kuslich discloses wherein the membrane proteins are identified as associated with extracellular vesicles isolated from plasma and/or serum sample of healthy subjects by a method comprising:
	(i)	providing human plasma and/or serum (paragraph 00114);
	(ii)	separating lipoproteins and extracellular vesicles from the human plasma and/or serum by a density gradient preparation (paragraph 00115);
	(iii)	collecting the extracellular vesicles from the separated lipoproteins and extracellular vesicles (paragraph 00115);
	(iv)	isolating and purifying the collected extracellular vesicles by using size exclusion chromatography (paragraphs 00115-00116);
	(v)	treating the isolated and purified extracellular vesicles with an aqueous solution to obtain membranes of the extracellular vesicles, wherein the aqueous solution has a pH in a range of 9 to 14 (paragraph 00138);
	(vi)	adding salt in a concentration range between 0.5-2.0 M to the aqueous solution (paragraph 00872: 500 micrograms/mL of PBS equates to a concentration of 2.0 M of PBS);
	(vii)	isolating the membranes from the treated extracellular vesicles (paragraphs 00111-00112); and
	(viii)	identifying proteins on the isolated membranes by employing mass spectrometry (paragraph 00706).
	Regarding claim 16, Kuslich discloses (ix) ultracentrifugation of the human plasma and/or serum to concentrate extracellular vesicles therein, wherein the step (ix) is performed before the step (ii) (paragraph 00089).
	Regarding claim 17, Kusclich discloses wherein step (a) comprises slicing the tissues into fragments; incubating the fragments with one or more enzymes to release the extracellular vesicles; and centrifuging the incubated fragments for segregating tissue debris and the extracellular vesicles (paragraph 00851).
	Regarding claim 19, Kuslich discloses plotting the created membrane proteins profiles of the patient against pre-determined membrane proteins profiles of healthy tissues and cancerous tissues (paragraphs 00080-00081).
	Regarding claim 20, Kuslich discloses wherein the plotting comprises employing at least one of a nanoFCM analysis, ELISA, alphaLISA, FACS, fluorescent correlation microscopy and immune-electron microscopy (paragraph 00682).
	Regarding claim 21, Kuslich discloses wherein the tumor tissue is breast cancer tissue (paragraph 0095).
	Regarding claim 24, Kuslich discloses a computer program on a non-transitory computer readable storage medium for performing the method of claim 14 (paragraph 00848).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach wherein the one or more enzymes are selected from a group of proteases including a matrix metalloproteinase, collagenases, and papain and nucleases including DNase, RNase and Benzonase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        14 June 2022